Case: 15-10476    Date Filed: 09/15/2015   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10476
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:14-cr-00019-HL-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

BONNY LEE LEWIS,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 15, 2015)

Before TJOFLAT, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 15-10476       Date Filed: 09/15/2015       Page: 2 of 7


       After pleading guilty to possessing a firearm as a convicted felon, in

violation of 18 U.S.C. § 922(g)(1), Bonny Lee Lewis was sentenced to serve 60

months of imprisonment. At the time of his sentencing, at least one criminal case

was pending against him in Georgia state court. The district court ordered Lewis’s

sentence to run “consecutively to any other sentence that may be imposed in

Colquitt County, Georgia Superior Court and any pending case.” On appeal,

Lewis argues that the district court abused its discretion by ordering his sentence to

run consecutively because the court allegedly failed to consider the factors under

United States Sentencing Guidelines Manual (“U.S.S.G.”) § 5G1.3(d), failed to

state its reasons for the sentence with particularity, and otherwise imposed an

unreasonable sentence that is “too harsh.” After careful review, we affirm Lewis’s

sentence.

       We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41, 51, 128 S. Ct. 586,

591, 597 (2007). We likewise review a district court’s imposition of a consecutive

sentence for an abuse of discretion.1 United States v. Covington, 565 F.3d 1336,

1346 (11th Cir. 2009). The party challenging the sentence bears the burden of




       1
         The government contends that plain-error review applies because Lewis did not object
to the consecutive nature of his sentence at sentencing. United States v. Shelton, 400 F.3d 1325,
1328 (11th Cir. 2005). Under either standard, Lewis is not entitled to relief.
                                               2
              Case: 15-10476    Date Filed: 09/15/2015   Page: 3 of 7


showing that his sentence is unreasonable. United States v. Turner, 626 F.3d 566,

573 (11th Cir. 2010).

      Federal district courts generally “have discretion to select whether the

sentences they impose will run concurrently or consecutively with respect to other

sentences that they impose, or that have been imposed in other proceedings,

including state proceedings.”    Setser v. United States, 132 S. Ct. 1463, 1468

(2012); see 18 U.S.C. § 3584(a). This discretionary authority extends to situations

where, as here, “a federal judge anticipates a state sentence that has not yet been

imposed.” Setser, 132 S. Ct. at 1468; United States v. McDaniel, 338 F.3d 1287,

1288 (11th Cir. 2003) (“[A] district court does have the authority to make a federal

sentence concurrent to a state sentence not yet imposed for pending state

charges[.]”); United States v. Andrews, 330 F.3d 1305, 1307 (11th Cir. 2003) (“[A]

court does have the authority to impose a consecutive sentence to an unimposed,

future sentence.”).     We have recognized that § 3584(a) and the Sentencing

Guidelines “evince a preference for consecutive sentence when imprisonment

terms are imposed at different times.” United States v. Ballard, 6 F.3d 1502, 1506

(11th Cir. 1993); see 18 U.S.C. § 3584(a) (“Multiple terms of imprisonment

imposed at different times run consecutively unless the court orders that the terms

are to run concurrently.”).




                                         3
                Case: 15-10476        Date Filed: 09/15/2015      Page: 4 of 7


       In exercising its discretion under § 3584(a), the district court must consider

the factors listed in 18 U.S.C. § 3553(a). 2 18 U.S.C. § 3584(b); Ballard, 6 F.3d at

1505 (“The court’s discretion in determining whether a consecutive or concurrent

sentence is appropriate is tempered by the statutory requirement that the sentencing

court consider the factors listed in 18 U.S.C. § 3553(a).”). The § 3553(a) factors

include the Sentencing Guidelines in effect when the defendant was sentenced.

Ballard, 6 F.3d at 1505; see 18 U.S.C. § 3553(a)(4)–(5). The district court need

not discuss each factor individually, but must acknowledge consideration of the

defendant’s arguments and the 18 U.S.C. § 3553(a) factors as a whole. United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

       Section 5G1.3 of the Sentencing Guidelines Manual governs the imposition

of a sentence on a defendant subject to an undischarged term of imprisonment or

an anticipated state term of imprisonment. U.S.S.G. § 5G1.3. As relevant here,

the guideline provides that the sentence “may be imposed to run concurrently,

partially concurrently, or consecutively” to the undischarged or anticipated

sentence “to achieve a reasonable punishment for the instant offense.” U.S.S.G.


       2
         The § 3553(a) factors include the need for the sentence to reflect the seriousness of the
offense, promote respect for the law, provide just punishment for the offense, deter criminal
conduct, and protect the public from the defendant’s future criminal conduct. 18 U.S.C. §
3553(a)(2). The district court must also consider the nature and circumstances of the offense, the
history and characteristics of the defendant, the kinds of sentences available, the applicable
guideline range, the pertinent policy statements of the Sentencing Commission, the need to avoid
unwarranted sentencing disparities, and the need to provide restitution to victims. 18 U.S.C.
§ 3553(a)(1),(3)–(7).
                                                4
                Case: 15-10476        Date Filed: 09/15/2015      Page: 5 of 7


§ 5G1.3(d) (policy statement). The application note to § 5G1.3(d) lists factors the

court may consider “[i]n order to achieve a reasonable incremental punishment for

the instant offense and avoid unwarranted disparity,” including “the factors set

forth in 18 U.S.C. § 3584 (referencing 18 U.S.C. § 3553(a)),” and “any other

circumstance relevant to the determination of an appropriate sentence for the

instant offense.” U.S.S.G. § 5G1.3 cmt. n.4(A). 3

       Here, the district court did not abuse its discretion by ordering Lewis’s 60-

month sentence to run consecutively to his anticipated sentences on pending

charges in state court. 4 See Andrews, 330 F.3d at 1307. The record reflects that

the court adequately considered the § 3553(a) factors when deciding to run Lewis’s

federal sentence consecutively. The court determined that a consecutive sentence

was appropriate, considering the nature and circumstances of the offense, Lewis’s

history and characteristics, and the need to promote respect for the law. See 18

U.S.C. § 3553(a)(1) & (a)(2)(A). In particular, the court cited Lewis’s multiple

felony convictions related to theft of firearms, some of which did not result in the

assessment of criminal-history points. The focus on these offenses was warranted,

       3
         Other factors not directly implicated by an anticipated state sentence are also listed,
including the type or length of the prior undischarged sentence, as well as the time served on the
undischarged sentence and the time likely to be served before release. U.S.S.G. § 5G1.3 cmt.
n.4(A).
       4
          Lewis does not argue that the sentence—imposed to run consecutively to “any pending
case”—is impermissibly indefinite and uncertain. See, e.g., United States v. Williams, 46 F.3d
57, 58-59 (10th Cir. 1995) (concluding that a similar sentence was sufficiently definite and
certain).
                                                5
              Case: 15-10476     Date Filed: 09/15/2015    Page: 6 of 7


given that the instant offense involved Lewis’s possession of a stolen firearm.

Although the court did not go into specific details about the § 3553(a) factors it

found relevant, the district court’s statement that it considered all the factors under

§ 3553(a) and made an individualized assessment was sufficient. See Gonzalez,
550 F.3d at 1324.      Viewing the court’s action against the backdrop of the

“preference for consecutive sentence when imprisonment terms are imposed at

different times,” Ballard, 6 F.3d at 1506, the district court did not abuse its

discretion by ordering Lewis’s sentence to run consecutively.

      Lewis contends that the court failed to discuss the factors under U.S.S.G.

§ 5G1.3(d) at sentencing, but he has not identified what relevant factor the court

did not discuss. To be sure, the court did not reference § 5G1.3, but the court

adequately considered the § 3553(a) factors, U.S.S.G. § 5G1.3(d) cmt. n.4(A)(i),

and Lewis has not put forth “any other circumstance relevant to the determination

of an appropriate sentence” that the court failed to consider, id. cmt. n.4(A)(v).

      Because the court adequately considered the § 3553(a) factors, the only

limitation on the court’s running of Lewis’s sentence consecutively is that “the

resulting total sentence must be reasonable.” Covington, 565 F.3d at 1347. Apart

from the conclusory statement that the sentence is “too harsh” due to its

consecutive nature, Lewis does not explain why his sentence is unreasonable. Nor

can we say based on the totality of the circumstances that the court abused its


                                          6
              Case: 15-10476   Date Filed: 09/15/2015   Page: 7 of 7


discretion by imposing a substantively unreasonable sentence.          Consequently,

Lewis has not met his burden of showing that his sentence is unreasonable, and we

affirm his sentence.

      AFFIRMED.




                                       7